Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-24 are pending.
REJECTIONS AND OBJECTIONS--WITHDRAWN
Priority Objections Withdrawn
Applicant’s arguments that point to the Appendix of provisional application 62/758,126 for support are sufficient to overcome the priority objections.  
	
Specification Objection Withdrawn
	Applicant’s amendment to the specification that deletes “We claim,” on page 17 is sufficient to overcome the objection to the specification.


35 USC 103 Rejection—Withdrawn
	Applicant’s arguments that Ahn does not teach ATR kinase inhibitors, that Bieging is silent to the use of ATR kinase inhibitors and that the rejection over the combination of references improperly relied upon hindsight to establish a motivation, is sufficient to overcome these rejections.
NEW OBJECTIONS AND REJECTIONS
Claim Objections
Claims 4 is objected to because of the following informalities:  VE-821 and AZ20 are identified by letter and number combination and not by their chemical names or structures.  These letter and number combinations are not defined in the specification by name or structure and cannot be relied upon to properly identify the particular chemical compounds they encompass.  
Appropriate correction is required.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject suffering from ischemic stroke by administering an effective amount of an inhibitor of ataxia telangiectasias and Rad3-related (ATR) kinase, does not reasonably provide enablement for a method of treating a subject suffering from any ischemic disease associated with Ca2+ overload by administering an effective amount of any inhibitor of ataxia telangiectasia and Rad3-related (ATR) kinase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The criteria for enablement set out in In re Wands, MPEP 2164.01(a), considers the following factors:
Breadth of the claims—The instant claims cover any ischemic disease associated with a Ca2+ overload and any inhibitor of ataxia telangiectasia and Rad3-related (ATR) kinase.
Level of skill in the art—The level of skill in the art is a clinician or someone with a PhD.  
State of the prior art—While the prior art teaches methods of treating ischemia, the prior art does not teach treating myocardial ischemia, ischemic stroke, peripheral vascular disease, retinal ischemia, renal ischemia and spinal cord injury, let alone any ischemic disease associated with Ca2+ overload, with the same treatment since different types of ischemia have distinct etiologies, distinct symptoms and distinct effects on the body.  As taught by Wikipedia, different types of ischemia such as cardiac, bowel, brain, limb and cutaneous ischemia are known (pg. 2).  Ischemia can be caused by occlusion, trauma, atherosclerosis, hypoglycemia, tachycardia, radiotherapy and more, that results from vasoconstriction, thrombosis or embolism (pgs. 2-3).  Ischemia comprises not only insufficiency of oxygen, but also reduced availability of nutrients and inadequate removal of metabolic wastes (pg. 1).   Treatment options include anticoagulant, thrombolysis, embolectomy, surgical revascularization, or partial amputation.  Anticoagulant therapy is initiated for ischemia caused by thrombus (pgs. 3-4).  Emboli is treated with catheter directed thrombolysis or arteriotomy (pgs. 3-4).  Regarding pharmacological intervention, baclofen is taught for the treatment of spinal cord injury (Teasell, PTO-892), but baclofen administration is taught against for use in stroke patients (Hulme, PTO-892).  Atrial natriuretic peptide is taught for the treatment of renal ischemia (Chujo, PTO-892), but the prior art is silent regarding this treatment for stroke, peripheral vascular disease, or ischemia in general.  Nitroindazole is taught for the treatment of retinal ischemia (Cristobal, PTO-892), but the prior art is silent regarding this treatment for stroke, spinal cord injury, renal ischemia, or ischemia in general. In summary, the prior art does not teach one treatment for different types of ischemia or different types of ischemia being treated in the same way
Working Examples—The instant specification provides only working examples wherein the ischemia is stroke affecting neurons, pericytes, microglia and macrophages in the brain, and wherein the ataxia telangiectasia and Rad3-related (ATR) kinase inhibitor is berzosertib (VE-822),
    PNG
    media_image1.png
    258
    178
    media_image1.png
    Greyscale
.  The instant specification provides no teachings or examples of how to treat any other types of ischemia, such as myocardial ischemia, peripheral vascular disease, retinal ischemia, renal ischemia, or spinal cord injury, which may affect cells other than neurons, pericytes, microglia and macrophages.  In the absence of any working examples of how to treat different types of ischemia with different types of ataxia telangiectasia and Rad3-related (ATR) kinase inhibitors, there is not sufficient evidence to support a method of treating a subject suffering from any ischemic disease associated with CA2+ overload by administering an effective amount of an ataxia telangiectasia and Rad3-related (ATR) kinase inhibitor.
Direction and Guidance—The instant specification does not provide direction or examples of how different types of ischemia can be treated with ataxia telangiectasia and Rad3-related (ATR) kinase inhibitors, 
Quantity of Experimentation—The amount of experimentation required to identify which ischemic diseases associated with Ca2+ overload can be treated with ataxia telangiectasia and Rad3-related (ATR) kinase inhibitors would be astronomical.  And as taught by Wikipedia, ischemic diseases in different parts of the body are distinct with distinct etiologies, distinct physiological effects and distinct methods of treatment. And as taught by Hulme, Teasell, Cristobal, and Chujo, the pharmacological treatment of one type of ischemia does not necessarily treat other types of ischemia.
Thus, while the instant specification has enabled a method of treating a subject suffering from ischemic stroke by administering ataxia telangiectasia and Rad3-related (ATR) kinase inhibitors, the specification has not enabled the full scope of claims 1-14. 
Allowable Subject Matter
Claims 15-24 are allowable over the prior art.  
The closest prior art is US 2019/0008856 to Lord which teaches inhibitors of ataxia-telangiectasia mutated and ATR kinase (title).  VE-822 is taught as an inhibitor of ataxia-telangiectasia mutated and ATR kinase (pg. 32, claim 42).  However, Lord ‘856 is directed toward methods of treating cancer, which is distinct from the instantly claimed methods of treating ischemia (title, abstract, pg. 32, claim 24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622